                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Southern Division)


UNITED STATES OF AMERICA,
                       v.
LEE ELBAZ,                                           Criminal No. 18-157-TDC


         Defendant.




   DEFENDANT’S OPPOSITION TO THE GOVERNMENT’S MOTIONS IN LIMINE

         Defendant Lee Elbaz hereby submits her opposition to the Government’s Motions In

Limine (ECF 90) (the “MIL”) and respectfully requests that they be denied for the reasons set forth

below.

  I.     Motion In Limine No. 1 (Admissibility of Emails as Co-conspirator Statements)
         Should be Denied.

         To establish that the emails in question fall within the co-conspirator exclusion to the

hearsay rule under Rule 801(d)(2)(E), the Government must show “(1) that a conspiracy did, in

fact, exist; (2) that both the declarant and the defendant were members of the conspiracy; and (3)

that the statement at issue was made during the course of, and in furtherance of, the conspiracy.”

United States v. Seko, 2016 WL 1586557, at *1 (E.D. Va. Apr. 19, 2016) (citing United States v.

Heater, 63 F.3d 311, 324 (4th Cir. 1995)) (emphasis added); Park W. Radiology v. CareCore Nat’l

LLC, 675 F. Supp. 2d 314, 328-29 (S.D.N.Y. 2009). The Government must establish all three

prongs “by a preponderance of the evidence,” but its motion fails to establish any of them.
        First, the Government has failed to prove the existence of a conspiracy. “The ‘essence’ of

a conspiracy claim is that defendants ‘combined together to effect a preconceived plan and unity

of design and purpose.’” FireClean, LLC v. Tuohy, 2016 WL 3952093, at *8 (E.D. Va. July 21,

2016) (internal citations and quotation omitted) (“Bare allegations [and] facts amounting to only a

‘logical possibility,’” are insufficient). Although the Government’s motion vaguely refers to

(i) certain alleged admissions by Ms. Elbaz, (ii) an undisclosed plea agreement of an unidentified

co-conspirator, and (iii) other evidence allegedly in its possession that it intends to “show at trial,”

(ECF No. at 6-7), such vague assertions do not establish, by a preponderance of the evidence, that

a conspiracy existed, let alone that Ms. Elbaz entered into it. Accordingly, the Court should

exercise its discretion to hold an evidentiary hearing regarding this issue (a hearing that some

Courts require as a matter of course, although not those in the Fourth Circuit), to determine whether

the Government can establish the existence of the conspiracy before any purported co-conspirator

statements are admitted. See, e.g., United States v. Hines, 717 F.2d 1481, 1488 (4th Cir. 1983)

(noting that trial judges “retain[ ] the option” to either hold such a hearing or such admit statements

conditionally).

        Second, the Government has failed to prove that the declarants whose emails the

Government seeks to admit were members of any alleged conspiracy. To be a part of a conspiracy,

an individual must have willingly entered that conspiracy and understood that it was unlawful to

join. See United States v. Burgos, 94 F.3d 849, 858 (4th Cir. 1996) (en banc). Here, the

Government’s motion refers to emails of various “managers and representatives” of Yukom,

Binary Book and Big Option (ECF 90 at 8), but does not identify who they are, what, if any,

wrongful acts they participated in, or any evidence to support an inference that they entered into a

conspiracy with Ms. Elbaz, apart from shared employment status. Absent such evidence, the




                                                   2
Government cannot establish that the statements of these unidentified emails should be admitted

under Rule 801(d)(2)(E).

       Third, the Government’s vague motion does not identify what specific statements or emails

it seeks to admit, nor attempt to explain—let alone prove—how any such statements were in

furtherance of the alleged conspiracy. “A statement by a co-conspirator is made ‘in furtherance’

of a conspiracy if it was intended to promote the conspiracy’s objectives, whether or not it actually

has that effect.” United States v. Graham, 711 F.3d 445, 453 (4th Cir. 2013). The Government’s

motion fails to meet this standard. Indeed, although the Government makes sweeping reference

to various forms of “email correspondence” by individuals Ms. Elbaz allegedly supervised (ECF

90 at 8), it does not identify any email correspondence with particularity, let alone prove that those

emails furthered the objects of any conspiracy (or even that they are relevant to this case). Unspam

Technologies, Inc. v. Chernuk, 716 F.3d 322, 330 (4th Cir. 2013) (discussing that a conspiracy

requires a “common plan” and that this case included “no allegations” that the alleged processors

of transactions acted with a “design[] to achieve the illegal ends of the fraudulent [parties]”);

Campbell v. Lyon, 26 F. App’x 183, 189 (4th Cir. 2001) (affirming trial court’s exclusion of alleged

co-conspirator’s statements offered under Rule 801(d)(2)(E) when only “conclusory assertion[s]”

supported a claim that statements were “in furtherance” of conspiracy).

       On this issue, a recent case from the Eastern District of New York is particularly instructive.

See United States v. Gasperini, 2017 WL 3140366, *1 (E.D.N.Y. July 21, 2017). In Gasperini,

as here, the Government submitted a motion in limine attempting to admit emails of the defendant’s

“alleged, uncharged co-conspirators” pursuant to Rule 802(d)(2)(E). Id. at *5. The trial judge

denied that motion because the Government’s reliance on “Defendant’s own statements to lay the

foundation for the existence of a conspiracy,” without additional, independent evidence, was not




                                                  3
“sufficient” to establish the existence of a conspiracy or that certain statements were made in

furtherance of it. Id. at *6. In short, the court refused to admit the statements until the Government

produced sufficient proof of a conspiracy – and this Court should do the same. Id.

       Accordingly, no basis exists to apply Rule 801(d)(2)(E) to admit any of the unidentified

emails sent by unidentified declarants alleged to have conspired with Ms. Elbaz. Ms. Elbaz

reserves all rights to object to the admission of any such emails under the co-conspirator exception

until the Government satisfies its burden and identifies the emails it seeks to admit under this

exception.

 II.   Motion In Limine No. 2 (Admissibility of Documents Pursuant to Rule 902(11))
       Should Be Denied.

       The Government seeks to admit records of various domestic, corporate, third parties,

pursuant to putative certifications of custodians attesting that the documents at issue reflect records

of regularly conducted business activity. (See ECF 90 at 9.) Although the Government has not

specified what records are subject to this request, the Defendant believes that the Government’s

motion concerns a collection of approximately 4,000 documents. However, despite the fact that

the productions at issue comprise thousands of pages of documents, neither the Government’s

motion nor the certificates at issue specify which records are putatively authenticated by which

certificate. Further, the Government does not identify which “portion” of these records the

Government intends to introduce at trial. (ECF 90 at 8.) Until the Government does so, Ms. Elbaz

objects to the Government’s motion and reserves all rights in respect of their admissibility at trial.

See Rambus, Inc. v. Infineon Technologies AG, 348 F. Supp. 2d 698, 699, 702-03 (E.D. Va. 2004)

(discussing standards of admissibility under this Rule of Evidence; there must be “sufficient

trustworthiness” in certifications under 902(11)).




                                                  4
III.   Motion In Limine No. 3 (Exclusion of Defendant’s Statement) Should Be Denied.

       The Court should also deny the Government’s motion that seeks to preclude Ms. Elbaz

from offering into evidence portions of her statements that are admissible as exceptions to the rule

against hearsay, including those that are appropriately admissible to prevent the jury from being

misled by the Government offering cherry-picked quotations from the Defendant’s larger

statements.

       Although a party is, generally speaking, barred from presenting her own “exculpatory

statements . . . without subjecting [her]self to cross-examination,” a statement that is otherwise

hearsay may be admitted if it is offered for another permissible purpose. U.S. v. Cunningham, 194

F.3d 1186, 1199 (4th Cir. 1999); see also United States v. Caraway, 534 F.3d 1290, 1299 (10th

Cir. 2008) (a statement “may be offered for a permissible purpose other than to prove the truth of

the matter asserted, including to impeach a witness.”); United States v. Mitchell, 587 F. App’x 70,

71 (4th Cir. 2014) (recognizing that evidence that may be barred under the hearsay rules is

admissible to prove “another, permissible purpose”). For example, such statements may be

admitted to rebut “an express or implied charge against the declarant of recent fabrication or . . .

motive,” or for some other admissible non-hearsay use. Fed. R. Evid. 801. Such statements also

can be introduced as affirmative evidence to prove that Defendant “denied knowledge of any such

wrongdoing,” “reject[ed] an offer of immunity,” or as “evidence of [her] ‘consciousness of

innocence.’” United States v. Biaggi, 909 F.2d 662, 690-92 (2d Cir. 1990). The Defendant

reserves all rights to introduce her statements for these admissible reasons.

       Furthermore, “[i]f a prosecutor introduces an incomplete version of the defendant’s written

or oral statement to the investigating officers by eliciting only the inculpatory portions, while

leaving out exculpatory ones that, in fairness, would paint a more complete picture and dispel a

misleading impression that the jury may have reached having heard only the incomplete portions,


                                                 5
then the defendant is at a serious disadvantage.” United States v. Bailey, 322 F. Supp. 3d 661, 674

(D. Md. 2017). Accordingly, as Judge Grimm sagely observed, Rule 106’s “fairness principles,”

and “the common-law rule of completeness[,] require” the jury be permitted to consider “both

admissible and [otherwise] inadmissible information” that is necessary “to set the record straight.”

Bailey, 322 F. Supp. 3d at 675; see also Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 155 (1988)

(“[When] misunderstanding or distortion can be averted only through presentation of another

portion [of a statement], the material required for completeness is ipso facto relevant and therefore

admissible under Rules 401 and 402.”); United States v. Pacquette, 557 F. App’x 933, 936-937

(11th Cir. 2014) (recognizing that the “fairness standard in Rule 106 [applies] to oral statements,”

via Rule 611(a), and applying rule to hold that trial judge abused discretion by excluding portions

of defendant’s statement that he sought to introduce for sake of completeness) (citations omitted);

United States v. Mahaffy, 2007 WL 1094153, at *4 (E.D.N.Y. Apr. 10, 2007) (“When the

government seeks to introduce inculpatory admissions by a defendant, it must also admit any

exculpatory remarks that are ‘part and parcel’ of the same statement.”) (citations omitted); United

States v. Young, 2010 WL 1461558, at *3–4 (D. Me. Apr. 9, 2010) (ruling that, per the rule of

completeness, Rule 106, and Fifth Amendment concerns, that “if the Government seeks to admit

one [confession by the defendant, then] it should admit the other”).

       Thus, in this case, the Government’s request for preemptive exclusion of all Ms. Elbaz’s

statements other than those portions selected by the Government is inappropriate, and should be

denied, because it runs the risk of “unfairly distort[ing] the meaning of the declarant’s non-hearsay

statements that [may be admitted] in evidence.” United States v. Harper, 2009 WL 140125, at *5

(W.D.N.Y. Jan. 20, 2009); see also Rainey, 488 U.S. at 155; Pacquette, 557 F. App’x at 936-937;




                                                 6
Bailey, 322 F. Supp. 3d at 675; Mahaffy, 2007 WL 1094153, at *4; Young, 2010 WL 1461558, at

*3-4.

        Accordingly, Ms. Elbaz reserves her rights to seek the admission of her out-of-court

statements for all permissible purposes, including the rule of completeness, and requests that the

Government’s motion be denied.

IV.     Motion In Limine No. 4 (Use of Transcripts of Recorded Conversations) Should Be
        Denied.

        The Government seeks to allow the jury to use transcripts of recorded phone calls between

employees of BinaryBook and BigOption and putative customers. The Government argues these

recordings are business records maintained in the ordinary course of business pursuant to Federal

Rule of Evidence 902(11), and the transcripts may be used to aid the jury while listening to the

recordings and during deliberations. (ECF 90 at 12-13.)

        As argued above in respect of Motion In Limine No. 2, Ms. Elbaz objects to the

admissibility of all such evidence under Rule 803(6) and 902(11) until and unless the Government

identifies which recordings it will seek to admit. The Government does not do so in its motion.

United States v. Hernandez, 1998 WL 841504, at *2 (4th Cir. 1998) (“phone records introduced

at trial were inadmissible hearsay” and not admissible under the business records exception to the

hearsay rule). Instead, it vaguely points Defendant to discovery productions made somewhere

between “May 2018 and continuing through August 2018,” which represents nearly the entirety of

the discovery period in this case, during which the Government produced 3.5 million pages of

documents and other materials to the defense. (ECF 90 at 13.) Until the Government specifies

which recordings it seeks to admit at trial, and provides the defense with copies of the transcripts

which it seeks to use as aids for the jury, Ms. Elbaz reserves all rights to object to such admission

and/or use, including on the grounds of double hearsay.



                                                 7
       The Government relies on a case, United States v. Collazo, 732 F.2d 1200 (4th Cir. 1984),

to argue that these transcripts should be admissible as an aid during trial. (ECF 90 at 14.) But

Collazo’s holding is inapplicable here, because it is distinguishable on the facts. In Collazo, the

transcripts at issue were tape-recordings of phone calls made during a drug deal utilizing an under-

cover agent. Collazo, 732 F.2d at 1202-03. It is disingenuous for the Government to compare

these transcripts to transcripts of customer phone calls with management. The transcripts at issue

in the instant case involve unnamed employees and unnamed clients. The Government provides

no evidence that the transcripts are reliable and only vague references to how the transcripts were

compiled. (ECF 90 at 13-14.)

 V.    Motion In Limine No. 5 (Preclude Impeachment of Law Enforcement) Should Be
       Denied.

       The Government argues that Ms. Elbaz should be precluded from impeaching interviewees

of law enforcement interviews with “documents authored by law enforcement, including but not

limited to summaries…referred to as FBI 302s.” (ECF 90 at 14 (emphasis added).) The

Government, however, does not particularize what law enforcement documents, or what portion

of such documents, it seeks to preclude for purposes of impeachment. The Government moreover

cites no authority for such blanket prohibition. Accordingly, Ms. Elbaz reserves all rights to seek

to use such documents for impeachment, and requests that this motion be denied. United States v.

Leonardi, 623 F.2d 746, 756-57 (2d Cir. 1980) (if notes can be authenticated as “properly []

attribut[ed]” to interviewee, they are properly admissible, including for impeachment).

                                         CONCLUSION

               The Court should deny the Government’s Motions In Limine in their entirety.




                                                 8
Date: December 17, 2018       Respectfully submitted,




                              Alex Spiro
                              John Chun
                              QUINN EMANUEL URQUHART &
                              SULLIVAN, LLP
                              51 Madison Avenue, 22nd Floor
                              New York, New York 10010-1601
                              alexspiro@quinnemanuel.com
                              212-849-7364

                              Counsel for Defendant Lee Elbaz




                          9
                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that I caused a true and correct copy of Defendant’s

Opposition to the Government's Motions In Limine to be filed with the Court on December 17,

2018 causing all counsel of record to be served via the Court’s CM/ECF filing system.

                                                          /s/ Alex Spiro
                                                          Alex Spiro




                                              10
